IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,043-01


                       EX PARTE SHANNON COLE SMITH, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                               CAUSE NO. 60527-A
             IN THE 23RD DISTRICT COURT FROM BRAZORIA COUNTY


        Per curiam.
                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault and was sentenced to eighteen years’ imprisonment. There was no direct appeal.

        Applicant complains that his guilty plea was involuntary because trial counsel should have

filed a motion to suppress. See Strickland v. Washington, 466 U.S. 668 (1984); Ex parte Morrow,

952 S.W.2d 530 (Tex. Crim. App. 1997). According to trial counsel’s affidavit:

        The police were notified by teletype that there was a felony warrant for [Applicant]
        out of North Carolina. The warrant was for theft of a vehicle described as and black
        Ford Fl50 with North Carolina plates XPW3807, which [Applicant] was possibly
        driving. The police located the vehicle at a motel. The police contacted the front desk
        at the motel to see if [Applicant] was indeed checked into the motel. The police were
                                                                                                    -2-

        advised that [Applicant] was staying in room 118. Prior to entering the room the
        police contacted the District Attorney’s Office prior to making entry into the motel
        room. The police knocked on the door, waited a few seconds then made entry with
        the key obtained from the front office.

Applicant was found naked in bed with a thirteen-year-old girl, who was also naked, and according

to the habeas record, Applicant admitted to having had sexual intercourse and oral sex with the child

several times.

        The existence of a warrant for Applicant’s arrest would permit the police to enter his motel

room as was done. See Payton v. New York, 445 U.S. 573 (1980); Green v. State, 78 S.W.3d 604

(Tex. App.—Fort Worth 2002). The police report in the habeas record, however, does not specify

that there was an arrest warrant. It states, rather, that the police “received information (TELETYPE)

from North Carolina requesting that we attempt to locate [Applicant, who was] possibly driving a

stolen vehicle....” There is no further evidence in the habeas record concerning the arrest warrant.

        In these circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334
S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact.

The trial court shall supplement the habeas record provided to this Court with information

concerning whether there was a warrant for Applicant’s arrest or not. It shall then make any

additional findings of fact and conclusions of law that it deems relevant and appropriate to the

disposition of Applicant’s claim for habeas corpus relief.

        To provide the information, the trial court may use any means set out in TEX . CODE CRIM .

PROC. art. 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court

shall appoint an attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.
                                                                                                    -3-

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall be

obtained from this Court.

Filed: November 5, 2014
Do not publish